date internal_revenue_service number info release date uil conex cc tege eoeg et1 -------------------------------------------- ----------------------------- -------------------------------- dear ------------------------ this letter is in response to your inquiry dated date on behalf of your constituent ---------------------- -------------received a raise at work however he now takes home less money since receiving the raise he wants to know why -------------appears to be concerned about the amount of money that his employer withholds from his regular pay check thus we believe it may be helpful if we explain how the withholding of federal_income_tax social_security_tax and medicare_tax from an employee’s regular pay check works an employer must follow specific rules in the internal_revenue_code and the federal tax regulations concerning federal_income_tax social_security_tax and medicare_tax amounts to withhold whenever it pays wages to an employee as to federal_income_tax withholding these rules generally provide that the amount of income_tax that an employer withholds is based on the_amount_of_wages paid and on the withholding_allowances and marital status that an employee claims on a form_w-4 employee’s withholding allowance certificate an employee fills out and provides the form_w-4 to his employer using prescribed tax_tables and computational procedures the employer will then withhold the appropriate amount of federal_income_tax from an employee’s pay in some cases employees may claim fewer withholding_allowances than they are entitled to claim on the form_w-4 which can result in the employer withholding too much federal_income_tax in addition employees may claim too many withholding_allowances which would result in too little income_tax withheld if the withholding is resulting in an overcollection or undercollection of tax employees can file a new form_w-4 with the employer to change the number of allowances so that the proper amount of income_tax is withheld if employees do not correct excessive withholding by filing a corrected form_w-4 they can get a refund of the excessive_amount of tax withheld when they file their income_tax returns for that tax_year employers must also withhold social_security and medicare taxes under the federal_insurance_contributions_act fica from an employee’s wages social_security and medicare taxes have different tax_rates the employee tax_rate for social_security is and the employee tax_rate for medicare i sec_1 the social_security_tax has an annual wage_base limit so this tax is withheld on wages paid only up to the annual wage_base amount the wage_base limit for social_security was dollar_figure for the wage_base limit is dollar_figure the medicare_tax has no wage_base thus this tax is withheld on all wages paid unlike the allowances that affect the withholding of income_tax amounts from an employee’s regular pay check no withholding_allowances apply for social_security and medicare taxes thus a wage increase to an employee will result in fica withholding on that increased amount up to other factors beside changes in income_tax_withholding or fica can affect the amount an employee will take home from his regular pay after receiving a wage increase for example an employee may elect to change the amount he has withheld for retirement purposes change his health_insurance_coverage resulting in higher premiums experience a change in withholding due to an increase in a child_support obligation i hope this information helps explain why ----------------take home pay could have declined slightly after he received a raise please call me at ----------------------or ----------- ---------- id ------------- at ----------------------if you have any questions sincerely sarah hall ingram division counsel associate chief_counsel tax exempt and government entities
